Citation Nr: 0908577	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer due to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1957 and from March 1965 to December 1982.  The 
Veteran was awarded a Vietnam Service Medal and a Vietnam 
Campaign Medal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for prostate 
cancer due to herbicide exposure.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the Veteran's claim on appeal, the Veteran 
has contended that his prostate cancer is due to presumed 
exposure to the herbicide agent, Agent Orange, during the 
Vietnam era.  See 38 C.F.R. §§ 3.307, 3.309.  As this claim 
was based on presumed exposure to Agent Orange, adjudication 
of this issue was covered by a stay then in effect.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board will proceed with 
adjudication of the claim.

Review of the record shows that the Veteran contends that he 
was inland in Vietnam when he visited his brother in Da Nang.  
See the Veteran's hearing testimony at the hearing before the 
Board in August 2007.  In a March 2005 statement, the 
Veteran's brother, G.F.H. stated that in 1966, the Veteran 
spent a week with him at Da Nang Air Base, Vietnam, and the 
Veteran flew on two missions with him in a C-123.  He stated 
that the Veteran attended an award ceremony at which the 
Veteran's brother was awarded the first of 12 Air Medals 
earned as a pilot with the 311th Air Commando Squadron.  The 
Veteran submitted a photocopy of a photograph which 
purportedly shows the Veteran and his brother in Da Nang at 
the award ceremony.  The date on the photograph is April 
1966.  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), specifically provides that in the case of a 
claim for disability compensation, the duty to assist 
includes obtaining the claimant's service treatment records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
38 U.S.C.A. § 5103A(c).  The Board finds that the RO/AMC 
should obtain verification of G.F.H.'s (the Veteran's 
brother) period of service and obtain copies of G.F.H.'s 
service personnel records which show where G.F.H. was 
stationed in 1966 and documentation of the award of any Air 
Medals that G.F.H. received during service including the 
award he received in 1966.  The documentation should include 
if possible the date and location at which G.F.H. received 
the awards.  If additional information as to G.F.H. is 
necessary for the search to be conducted, please contact the 
Veteran and ask the Veteran to provide such information.  

Review of the record shows that the Veteran's service 
personnel records have not been obtained.  The Board finds 
that the RO/AMC conduct a search for and associate with the 
claims folder the Veteran's service personnel records.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center or other appropriate 
service department and request 
verification of G.F.H.'s (the Veteran's 
brother) period of service and obtain 
copies of G.F.H.'s service personnel 
records which show where G.F.H. was 
stationed in 1966 and documentation of 
the award of any Air Medals that G.F.H. 
received during service including the 
award he received in 1966.  The 
documentation should include if possible 
the date and location at which G.F.H. 
received the awards.  G.F.H. served with 
the Air Force as a pilot with the 311th 
Air Commando Squadron.  If additional 
information as to G.F.H. is necessary for 
the search to be conducted, please 
contact the Veteran and ask the Veteran 
to provide such information.  

2.  Contact the National Personnel 
Records Center or other appropriate 
service department and request copies of 
the Veteran's service personnel records 
(DA Form 201).     

For any action taken, all efforts made 
should be documented.

3.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The case should then 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

